Appeal from a judgment of the Supreme Court entered in the Tompkins County clerk's office, after a trial by the court, on the 26th day of June, 1943, dismissing the complaint, with costs. The action is to recover a gift of 225 shares of Humble Oil Company stock, made by the decedent, Martha J. Robertson, to the defendant. The defendant had lived with the decedent for a number of years before her marriage. As early as 1930 decedent indicated an intention to give the stock to defendant and actually indorsed for transfer stock certificates for 75 shares and gave them to defendant. Defendant never had the 75 shares transferred on the books and had permitted decedent to continue to receive the dividends. Sometime later a stock dividend was declared by which the stockholders obtained three shares for one. When this stock dividend was declared, at decedent's request defendant returned the certificates to her for surrender to the corporation in exchange for certificates for 225 shares. Decedent then gave the new certificates back to defendant, indorsed for transfer. In 1939, when decedent was upwards of ninety years of age, she affirmed this gift by an instrument in writing, executed in the presence of her physician who testified that she was then rational, able to transact business and to understand the value of the gift. The gift was reaffirmed by another instrument in writing several months later, shortly before decedent’s death. The great weight of the testimony sustains the finding of the trial court which upheld the gift. Judgment affirmed, with costs. All concur.